DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 7, 2021 has been entered.

 Response to Amendment
The declaration under 37 CFR 1.130(a) filed December 7, 2021 is sufficient to disqualify Publication No. WO 2017/070640 as prior art. The rejections of claims 1-2, 5-7, 12-13, and 17-19 under 35 U.S.C. 102(a)(2) and the rejections of claims are withdrawn. 	
The amendment filed December 7, 2021 has been entered. Claim 19 has been cancelled, and claims 5, 6, and 7 have been amended. Claims 1-18 and 20-22 remain pending in this application. The amendments to the Claims have overcome the rejections under 35 U.S.C. § 112(b) previously submitted in the Final Office Action mailed June 23, 2021.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

The prior art of record does not teach or suggest, in combination with all other claim limitations, a device for sensing analytes in sweat on skin, the device comprising an active sweat coupling component, and the active sweat coupling component comprising two opposing substrates that define a fluid channel and at least one electrode positioned on at least one of the opposing substrates.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202. The examiner can normally be reached Monday-Thursday 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/ALICE LING ZOU/Examiner, Art Unit 3791